DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 6 is unclear and appears to trying to show several different positions in one figure. The examiner suggests showing each position in a different figure to make the drawing clearer .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 14, 22 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lifting position” in line 2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 11 recites the limitation "the hydraulic system” in lines1- 2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Referring to claim 22, the first time an acronym is used the acronym need to be defined.  Therefore, the term “CT” should be defined.
Claim 24 recites the limitation "the lifting position” in line 21.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
For examination purposes, the examiner will assume the applicant intended to recite - - the lifting point - - instead of “ the lifting position”.

Referring to claim 29, the claim  does not recite any positive method steps using verbal nouns or gerunds.  For example, the applicant should use gerunds such as  applying or introducing. 
Claims 25-30 depend from claim 24 are likewise indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 18 just claim the intended use of the system.  These claims do not further limit the structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9,11-16,18,21-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. 20030079883 in view of Roodenburg 6932553.
Referring to claims 1,9, 12, 15 , McCulloch discloses a mobile well servicing system comprising: a platform supported by a plurality of wheels (see fig. 13, and paragraph 0024 system is mounted on truck); a work surface supported by the platform; a first servicing equipment (coiled tubing injector or blowout preventer can be positioned on the truck) positionable on the work surface; a mast (10) comprising two parallel legs (12, 14) having proximal ends and distal ends, the proximal ends pivotally connected to the platform, a lifting point ( at 30) positioned at the distal ends of the two parallel legs, and a passthrough space (space between legs 12 and 14) defined between the two parallel legs that is unobstructed; and a hoist assembly ( cable 28, pulley 28) having a lifting device (36) connectable to the first servicing equipment and suspended from the lifting point; wherein the mast is pivotable around the proximal ends of the two parallel legs between a first position, with the lifting point positioned over the work surface (mast position in  fig. 13), and a second position, with the lifting point positioned behind the platform (mast position in fig. 14), and wherein the first servicing equipment is raised off of the work surface of the platform by the hoist winch assembly when the mast is in the 
Referring to claim 2, McCullouch discloses each of the two parallel legs (12, 14) are telescoping between a lowered positioned and a raised position (see Abstract).
Referring to claim 3, McCullouch discloses each of the two parallel legs comprises a hollow main leg( 14A, 12A) and a telescoping leg (12b, 14B) received in the hollow main leg, the telescoping leg being extendable (See paragraph 0023).  
Referring to claim 4, McCullouch discloses the two parallel legs (12, 14) are in the lowered position when the mast is moved from the first position to the second position (see fig. 13, legs are not extended when the mast is in the first position, see figure 1, mast is pivoted upward before legs are extended).  
Referring to claim 5, McCullouch discloses the two parallel legs (12, 14) are moved from the lowered position to the raised position when the mast is in the second position (see fig. 2, legs are extended in second position).
Referring to claim 6, McCullouch discloses each of the two parallel legs comprise at least one aperture (the portions 14a and 12a each have apertures that the other telescoping legs fit inside).

Referring to claim 11, McCullouch discloses wherein distal ends of the parallel legs of the mast are connected by a transverse beam (34) and the lifting position ( at 30) is positioned on the transverse beam.
Referring to claim 13, McCullouch discloses the mast (10)  is pivotal around the proximal ends ( at 16)  of the two parallel legs to a recumbent position with the mast substantially horizontal to the platform (see fig. 13).
Referring to claim 16, as noted in claim 1, it is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In this case, McCullough, as modified,  discloses the system is capable of after the first servicing equipment is moved to the wellhead, the mast (10) is capable of  moving back to the first position ( as shown in figure 13)  and the second servicing equipment is raised off of the work surface of the platform by the hoist winch assembly, the second servicing equipment is then moved through the passthrough space as the mast is moved towards the second position ( as shown in figure 14) and when the mast is in the second position, the hoist winch assembly lowers the second servicing equipment to the wellhead.
Referring to claim 18, as noted in claim 1, it is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a 
Referring to claim 21-22, McCullouch discloses a stand provided on the working surface and rotatably supporting a CT spool (see fig.14, stand that support reel of coiled tubing 104).
Referring to claim 23, McCullouch discloses the mobile well servicing system is a vehicle (see fig. 13).

Allowable Subject Matter
Claims 8,10,17,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Giovanna Wright/Primary Examiner, Art Unit 3672